Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed action
Claims 1-20 are pending and are being considered.
Claims 1 have been amended.
Claims 4 have been canceled.
Claims 1-3 and 5-20 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 and 03/01/2022 was filed after the mailing date of the application no. 17079279 on 10/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview from David Raczkowski Reg. No. 52145 on 08/08/2022.
AMEND THE CLAIMS AS FOLLOWS:
1.  	(Currently amended)	A method of registering a biometric stored on a user device with a verifier device using a first modulus N and a second modulus             
                
                    
                        N
                    
                    ^
                
            
        , the method comprising performing by the user device:
providing, to the verifier device, an encrypted biometric vector c stored on the user device, the encrypted biometric vector c generated by encrypting a biometric vector x using a user public key, wherein the user public key includes the first modulus N, wherein a user secret key corresponds to the user public key;
receiving, from the verifier device, a challenge message including a masked encrypted biometric vector |w|, an encrypted first cancellation value |v|, an encrypted second cancellation value             
                
                    
                        |
                        v
                    
                    ^
                
                |
            
        , and the second modulus             
                
                    
                        N
                    
                    ^
                
            
        , wherein the first cancellation value v is an aggregation of first terms, including values of the encrypted biometric vector c and at least with a first random value β, and wherein the second cancellation value             
                
                    
                        v
                    
                    ^
                
            
          is an aggregation of second terms, including values of the encrypted biometric vector c and at least a second random value             
                
                    
                        β
                    
                    ^
                
            
        , and wherein the encrypted second cancellation value             
                |
                
                    
                        v
                        |
                    
                    ^
                
            
         is generated using the second modulus             
                
                    
                        N
                    
                    ^
                
            
        ;
decrypting, using the user secret key, the masked encrypted biometric vector |w|, to obtain a masked biometric vector w, the encrypted first cancellation value |v| to obtain a first cancellation value v, and the encrypted second cancellation value |            
                
                    
                        v
                    
                    ^
                
            
        | to obtain a second cancellation value             
                
                    
                        v
                    
                    ^
                
            
        ;
generating a first challenge response z using the first cancellation value v and a first function of the masked biometric vector w, the first function including a modulus N;
generating a second challenge response             
                
                    
                        z
                    
                    ^
                
            
         using the second cancellation value             
                
                    
                        v
                    
                    ^
                
            
          and a second function of the masked biometric vector w, the second function including the second modulus             
                
                    
                        N
                    
                    ^
                
            
        ; and
providing, to the verifier device, the first challenge response z and the second challenge response             
                
                    
                        z
                    
                    ^
                
            
        , thereby enabling the verifier device to validate that the first challenge response z matches a public value y using the first modulus N and to validate that the second challenge response             
                
                    
                        z
                    
                    ^
                
            
          matches the public value y using the second modulus             
                
                    
                        N
                    
                    ^
                
            
        .


4.	 (canceled)

Allowable Subject matter
Claims 1-3, and 5-20 are allowed.
Examiner’s Statement of Reason for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
The present invention is directed towards method for providing accurate techniques for verifying a biometric template satisfies a normalization property. The verifying can be done using an encryption of the biometric template. For example, a verifier device can use two different normalization checks with one check involving mod N calculations and another check involving mod N calculations. Performing the two checks can confirm that the elements of the vector comprising the biometric template do not wrap around the N bits allocated for the cryptographic settings used. If an element did wrap around, it may satisfy the normalization property for one check but not for both checks. Active attacks can be prevented by using both checks. 
Claim 1 and 11 identifies a unique and distinct feature of “…..receiving, from the verifier device, a challenge message including a masked encrypted biometric vector |w|, an encrypted first cancellation value |v|, an encrypted second cancellation value             
                
                    
                        |
                        v
                    
                    ^
                
                |
            
        , and the second modulus             
                
                    
                        N
                    
                    ^
                
            
        , wherein the first cancellation value v is an aggregation of first terms, including values of the encrypted biometric vector c and at least with a first random value β, and wherein the second cancellation value             
                
                    
                        v
                    
                    ^
                
            
          is an aggregation of second terms, including values of the encrypted biometric vector c and at least a second random value             
                
                    
                        β
                    
                    ^
                
            
        , and wherein the encrypted second cancellation value             
                |
                
                    
                        v
                        |
                    
                    ^
                
            
         is generated using the second modulus             
                
                    
                        N
                    
                    ^
                
            
        …..” including other limitations in the claims.
The closest prior art Higo et al (WO 2018174063) is directed towards a collating system provided with: a collating device that, as the data for discriminating by a verification device whether or not the encrypted distance of a first and a second vector found by synthesizing the computed value of a binary first vector for registration that is encrypted with an encryption key extracted by a registration request device and the computed value of a binary second vector for collation that is encrypted with an encryption key extracted by a collation request device is less than or equal to a predetermined threshold value, finds data in which a value derived by subtracting a non-negative value less than or equal to the threshold value from the distance and having a random number operated thereon is encrypted with the encryption keys, and transmits the data, together with a hash value found from the random number, as a query to the verification device; and a verification device for decrypting the encrypted data with a decryption key and determining whether there is a set in which the hash value of the decrypted value and the hash value of the query are equal.
Higo teaches biometric registration by encrypting biometric vector using public key and comparing response from two different biometric vector to identify the distance between two feature vector by decrypting both biometric using secret key and comparing it with a pre-determined threshold value, but fails to explicitly teach receiving, from the verifier device, a challenge message including a masked encrypted biometric vector |w|, an encrypted first cancellation value |v|, an encrypted second cancellation value             
                
                    
                        |
                        v
                    
                    ^
                
                |
            
        , and the second modulus             
                
                    
                        N
                    
                    ^
                
            
        , wherein the first cancellation value v is an aggregation of first terms, including values of the encrypted biometric vector c and at least with a first random value β, and wherein the second cancellation value             
                
                    
                        v
                    
                    ^
                
            
          is an aggregation of second terms, including values of the encrypted biometric vector c and at least a second random value             
                
                    
                        β
                    
                    ^
                
            
        , and wherein the encrypted second cancellation value             
                |
                
                    
                        v
                        |
                    
                    ^
                
            
         is generated using the second modulus             
                
                    
                        N
                    
                    ^
                
            
        .

The closest prior art Hirano et al (US 20130318351) a similarity degree calculation system for calculating a similarity degree between encrypted data. Based on an encrypted feature vector encrypted with a public key of a decryption apparatus and an encrypted feature vector encrypted with the public key of the decryption apparatus, and a random number generated by a random number generation unit, the similarity degree calculation unit decrypting the interim similarity degree decrypted text with the temporary key, based on the temporary key generated by the temporary key generation unit and the interim similarity degree decrypted text acquired by the interim similarity degree decrypted text acquisition unit, thereby calculating the similarity degree between the comparison data and the target data.
Hirano teaches encrypting biometric vector based on public key and decrypting it based on secret key, calculates first and second challenges based on first and second biometric vector calculates the degree of similarity between two feature vectors. However just like Higo, Hirano also fails to teach receiving, from the verifier device, a challenge message including a masked encrypted biometric vector |w|, an encrypted first cancellation value |v|, an encrypted second cancellation value             
                
                    
                        |
                        v
                    
                    ^
                
                |
            
        , and the second modulus             
                
                    
                        N
                    
                    ^
                
            
        , wherein the first cancellation value v is an aggregation of first terms, including values of the encrypted biometric vector c and at least with a first random value β, and wherein the second cancellation value             
                
                    
                        v
                    
                    ^
                
            
          is an aggregation of second terms, including values of the encrypted biometric vector c and at least a second random value             
                
                    
                        β
                    
                    ^
                
            
        , and wherein the encrypted second cancellation value             
                |
                
                    
                        v
                        |
                    
                    ^
                
            
         is generated using the second modulus             
                
                    
                        N
                    
                    ^
                
            
        .
The closest Prior art Gehrmann (WO 2018169470) is directed system and method for updating encrypted biometric data of a user, the encrypted biometric data to be updated having been previously captured by the first client device and registered at a trusted network node. The method comprises capturing biometric data of the user to be used for updating the encrypted  biometric data, encrypting  captured biometric data using a key shared with a second client device which subsequently is to access the updated encrypted biometric data, and creating a first authentication token associated with the encrypted biometric data, which first token is configured to comprise a secret to be shared between the second client device and the trusted network node upon the second client device requesting the updated encrypted biometric data. The method further comprises submitting the encrypted biometric data and the first authentication token to the trusted network node over a secure communication channel.
Gehrmann teaches generating biometric vector and encrypting it with public key and sending the encrypted biometric vector along with random nonce to registration device and in response receives a decrypted biometric data to be validated based on digital signature. Gehrmann also fails to teach receiving, from the verifier device, a challenge message including a masked encrypted biometric vector |w|, an encrypted first cancellation value |v|, an encrypted second cancellation value             
                
                    
                        |
                        v
                    
                    ^
                
                |
            
        , and the second modulus             
                
                    
                        N
                    
                    ^
                
            
        , wherein the first cancellation value v is an aggregation of first terms, including values of the encrypted biometric vector c and at least with a first random value β, and wherein the second cancellation value             
                
                    
                        v
                    
                    ^
                
            
          is an aggregation of second terms, including values of the encrypted biometric vector c and at least a second random value             
                
                    
                        β
                    
                    ^
                
            
        , and wherein the encrypted second cancellation value             
                |
                
                    
                        v
                        |
                    
                    ^
                
            
         is generated using the second modulus             
                
                    
                        N
                    
                    ^
                
            
        .
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitation listed below as recited in the claims.
“receiving, from the verifier device, a challenge message including a masked encrypted biometric vector |w|, an encrypted first cancellation value |v|, an encrypted second cancellation value             
                
                    
                        |
                        v
                    
                    ^
                
                |
            
        , and the second modulus             
                
                    
                        N
                    
                    ^
                
            
        , wherein the first cancellation value v is an aggregation of first terms, including values of the encrypted biometric vector c and at least with a first random value β, and wherein the second cancellation value             
                
                    
                        v
                    
                    ^
                
            
          is an aggregation of second terms, including values of the encrypted biometric vector c and at least a second random value             
                
                    
                        β
                    
                    ^
                
            
        , and wherein the encrypted second cancellation value             
                |
                
                    
                        v
                        |
                    
                    ^
                
            
         is generated using the second modulus             
                
                    
                        N
                    
                    ^
                
            
        ”
None of the prior art of record, either taken individually or in any combination, would have anticipated or made obvious the invention of the instant application at or before the time it was filled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        




/MOEEN KHAN/               Examiner, Art Unit 2436